Citation Nr: 1027096	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  00-24 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for chronic acquired 
psychiatric disability.

2.  Entitlement to service connection for chronic acquired 
psychiatric disability other than posttraumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from February 1972 to January 
1974.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from n August 2000 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A Board hearing 
at the RO was held in June 2006.  The Board previously remanded 
this case for further development in September 2006.  
Subsequently, in an August 2008 decision, the Board denied the 
issue of entitlement to service connection for PTSD.  The Veteran 
filed a timely appeal to the United States Court of Appeals for 
Veterans Claims (Court).  By Order dated in December 2009, the 
Court remanded the case to the Board for compliance with the 
instructions set forth in a Joint Motion for Remand (JMR) to the 
extent that the Board failed to adjudicate a reasonably raised 
claim of entitlement to service connection for chronic panic 
disorder.  

Importantly, the appeal was dismissed with respect to the issue 
of entitlement to service connection for PTSD and back 
disability.  Accordingly, the August 2008 Board decision with 
respect to these issues is final and, in turn, these issues are 
no longer in appellate status.  38 U.S.C.A. § 7104.  Since the 
PTSD issue is no longer on appeal, for purposes of clarity the 
current appeal has been described as entitlement to service 
connection for chronic acquired psychiatric disability other than 
PTSD.  

The Board notes that the United States Court of Appeals for the 
Federal Circuit, in Boggs v. Peake, 520 F.3d 1330, 1334 (Fed. 
Cir. 2008), found that a claim for one diagnosed disease or 
injury cannot be prejudiced by a prior claim for a different 
diagnosed disease or injury, when it is an independent claim 
based on distinct factual bases.  Essentially, claims based upon 
distinctly diagnosed diseases or injuries must be considered 
separate and distinct claims.  However, in the instant case, any 
acquired psychiatric disability in question, though given 
different names in prior rating decisions, concerns the same 
symptoms and the same theory of causation.  As such, the current 
reasonably construed claim will be considered on the basis of new 
and material evidence and not as a separate and distinct claim.

The issue of entitlement to service for chronic psychiatric 
disability other than PTSD is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

The medical evidence shows several diagnoses of psychiatric 
disabilities.  The Court has indicated that a claimant does not 
file a claim to receive benefits only for a particular 
psychiatric diagnosis, but rather for the affliction his mental 
condition, however diagnosed, causes him. Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  Thus, on remand, the RO should consider all 
chronic psychiatric disabilities for which the Veteran has been 
diagnosed, with the exception of PTSD.


FINDINGS OF FACT

1.  Service connection for chronic acquired psychiatric 
disability (described as nervous condition) was denied by a June 
1988; a notice of disagreement was not received to initiate an 
appeal from that determination.

2.  Certain evidence received since the June 1988 rating decision 
bears directly and substantially upon the issue of entitlement to 
service connection for chronic acquired psychiatric disability 
other that PTSD, is not cumulative or redundant, and is so 
significant that it must be considered in order to fully decide 
the merits of the claim.




CONCLUSIONS OF LAW

1.  The June 1988 rating decision, which denied entitlement to 
service connection for chronic acquired psychiatric disability 
(described as nervous condition), is final.  38 U.S.C.A. § 
7105(c) (West 2002).

2.  New and material evidence has been received since the June 
1988 rating decision denying service connection for chronic 
acquired psychiatric disability other than PTSD; and thus, the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The present appeal includes the claim of whether new and material 
evidence has been received to reopen a claim for service 
connection for acquired psychiatric disability.  Initially, a 
June 1978 rating decision denied entitlement to service 
connection for nervous condition.  Subsequently, a June 1984 
rating decision denied service connection for nervous condition 
because no relationship with active military service was 
demonstrated.  The rating decision concluded that service 
connection for anxiety remained denied.  In June 1988, service 
connection for nervous condition was again denied because 
although the Veteran had submitted evidence showing treatment for 
anxiety approximately three years prior to service, there was 
still no evidence showing incurrence or aggravation on active 
duty.  The Veteran did not submit a timely notice of disagreement 
to initiate an appeal from this determination.  Under the 
circumstances, the Board finds that the June 1988 rating decision 
became final.  38 U.S.C.A. § 7105(c).  

Applicable law provides that a claim which is the subject of a 
prior final decision may nevertheless be reopened if new and 
material evidence is presented or secured. 38 U.S.C.A. § 5108.  
New and material evidence is defined by regulation.  See 38 
C.F.R. § 3.156.  The Board notes that the provisions of 38 C.F.R. 
§ 3.156(a) were amended.  See 66 Fed. Reg. 45620- 45632 (August 
29, 2001).  However, the amended version is only applicable to 
claims filed on or after August 29, 2001.  The change in the 
regulation therefore does not impact the present case as the 
Veteran's current attempt to reopen a claim of entitlement to 
service connection was received prior to the change in 
regulations.

For purposes of this appeal, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, which 
is neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet.App. 
510, 513 (1992).  Further, the Board is not bound by an RO's 
determination and must conclude whether new and material evidence 
has been received to reopen the case.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  

The evidence added to the record subsequent to the June 1988 
rating decision included additional treatment records, Board 
hearing testimony and a June 2010 private medical opinion.  
Significantly, the June 2010 private opinion appears to link the 
Veteran's current psychiatric disability to service.  This 
evidence is new as it was not of record at the time of the prior 
final rating decision and it is material as it indicates a link 
between the Veteran's service and his current psychiatric 
disability.

The Board finds that this evidence bears directly and 
substantially upon the claim for service connection for a chronic 
acquired psychiatric disability; is neither cumulative nor 
redundant; and, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the claim of entitlement to service connection for 
chronic acquired psychiatric disability other than PTSD is 
reopened.  38 U.S.C.A.  § 5108.

The matter of compliance with the Veterans Claims Assistance Act 
of 2000 (VCAA) and implementing regulations will be addressed by 
the Board in a future decision (if necessary) on the merits of 
the Veteran's claim.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  


ORDER

New and material evidence had been received to reopen a claim for 
service connection for chronic acquired psychiatric disability 
other than PTSD.  To that extent, the appeal is granted, subject 
to the directions set forth in the remand section below.  


REMAND

The Board's interpretation of the Joint Motion is that the 
Veteran is also seeking entitlement to service connection for 
chronic acquired psychiatric disability other than PTSD.  As 
noted above, a June 2010 private opinion appears to link the 
Veteran's current psychiatric disability to service.  Under the 
circumstances, the Board finds that a VA examination is required 
in order to meet the requirements of 38 C.F.R. § 3.159(c)(4).

Further, it appears that the Veteran receives ongoing treatment 
at the VA Medical Center in Atlanta.  The most recent treatment 
records in the claim file are from September 2006.  Thus, the RO 
should obtain VA treatment records from September 2006 to the 
present.

Lastly, the RO should ensure that the Veteran has been provided 
sufficient VCAA notice with respect to this issue under 
38 U.S.C.A. §§ 5102, 5103, and 5103A and 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully complied with and 
satisfied.  See also 38 C.F.R.  § 3.159.

2.  The RO should take appropriate action 
to request copies of any VA treatment 
records from September 2006.  

3.  The RO should schedule the Veteran for 
a comprehensive VA psychiatric examination 
by a psychiatrist.   The claims folder is 
to be made available to the examiner for 
review in connection with the examination.  
All tests deemed necessary by the examiner 
are to be performed.  The examiner should 
thoroughly review the June 2010 private 
opinion.  All psychiatric diagnoses should 
be clearly reported (to specifically 
include whether a diagnosis of chronic 
panic disorder is warranted).  After 
examining the Veteran and reviewing the 
claims file, the examiner should 
specifically express an opinion as to the 
date of onset and etiology of any current 
chronic acquired psychiatric disability.  

Specifically, the examiner should address 
the nature of any current acquired 
psychiatric disability and offer an opinion 
as to whether it is at least as likely as 
not (a 50 percent or more probability) that 
any such current acquired psychiatric 
disability is causally related to service.  
Further, based on review of the claims 
file, if the examiner determines that a 
chronic acquired psychiatric disability 
pre-existed service, the examiner should 
also offer an opinion as to whether it was 
aggravated in service beyond the natural 
progression of the disease. 

A detailed rational for all opinions 
expressed should be provided.

4.  In the interest of avoiding future 
remand, the RO should then review the 
examination report to ensure that the above 
questions have been clearly answered and a 
rationale furnished for all opinions.  If 
not, appropriate action should be taken to 
remedy any such deficiencies in the 
examination report. 

5.  Thereafter, the issue of entitlement to 
service connection for an acquired 
psychiatric disability other than PTSD 
should be reviewed under a merits analysis.  
If the benefit sought on appeal is not 
granted, the Veteran and his representative 
should be provided with a supplemental 
statement of the case and afforded the 
appropriate opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 



States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


